UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2008 Item 1. Schedule of Investments. Tortoise North American Energy Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2008 Shares Fair Value Canadian Trusts — 66.0%(1) Coal — 1.6%(1) Royal Utilities Income Fund 188,600 $ 2,032,286 Crude/Refined Products Pipeline — 12.3%(1) Pembina Pipeline Income Fund 899,100 15,510,549 Electric Generation/Services — 4.3%(1) Innergex Power Income Fund 216,800 2,633,689 Northland Power Income Fund 219,900 2,818,887 5,452,576 Natural Gas Gathering/Processing — 33.5%(1) AltaGas Income Trust 468,500 12,016,118 Keyera Facilities Income Fund 870,000 16,803,904 Spectra Energy Income Fund (2) 1,329,050 13,308,064 42,128,086 Natural Gas/Natural Gas Liquids Pipelines — 3.5%(1) Enbridge Income Fund 408,200 4,361,271 Oil and Gas Royalty Trusts — 10.8%(1) ARC Energy Trust 177,200 4,244,009 Crescent Point Energy Trust 280,000 7,727,966 Enerplus Resources Fund 39,200 1,691,613 13,663,588 Total Canadian Trusts (Cost $76,178,790) 83,148,356 Common Stock — 8.7%(1) Canada — 0.0%(1) Natural Gas Gathering/Processing — 0.0%(1) AltaGas Utility Group Inc. 4,685 31,814 Republic of the Marshall Islands — 6.0%(1) Shipping — 6.0%(1) Navios Maritime Partners L.P. 75,000 1,155,000 Seaspan Corporation 169,300 4,836,901 Teekay Offshore Partners L.P. 63,700 1,613,521 7,605,422 United States — 2.7%(1) Global Infrastructure — 2.7%(1) Macquarie Infrastructure Company LLC 100,600 3,371,106 Total Common Stock (Cost $10,939,041) 11,008,342 Master Limited Partnerships and Related Companies — 60.9%(1) United States — 60.9%(1) Crude/Refined Products Pipeline — 36.7%(1) Enbridge Energy Management, L.L.C.(3) 287,987 15,061,737 Kinder Morgan Management, LLC(3)(4) 353,085 19,246,683 Magellan Midstream Partners, L.P. 97,200 4,209,732 NuStar Energy L.P. 16,500 881,265 Plains All American Pipeline, L.P. 75,700 3,614,675 SemGroup Energy Partners, L.P. 83,900 2,091,627 TEPPCO Partners, L.P. 30,713 1,159,723 46,265,442 Natural Gas/Natural Gas Liquids Pipelines — 21.3%(1) El Paso Pipeline Partners, L.P. 95,300 2,233,832 Energy Transfer Partners, L.P. 174,600 8,366,832 Enterprise Products Partners L.P. 188,500 5,837,845 ONEOK Partners, L.P. 48,200 2,989,846 TC PipeLines, LP 216,951 7,413,216 26,841,571 Propane Distribution — 2.2%(1) Inergy, L.P. 94,386 2,757,015 Shipping — 0.7%(1) OSG America L.P. 62,135 869,890 Total Master Limited Partnerships and Related Companies (Cost $59,075,590) 76,733,918 Corporate Bonds — 11.6%(1) Principal Amount Canada — 4.7%(1) Oil Sands Producers — 4.7%(1) OPTI Canada Inc., 7.875%, 12/15/2014(5) $ 3,500,000 3,403,750 OPTI Canada Inc., 8.25%, 12/15/2014(5) 2,500,000 2,468,750 5,872,500 United States — 6.9%(1) Crude/Refined Products Pipeline — 5.4%(1) SemGroup, L.P., 8.75%, 11/15/2015(5) 7,300,000 6,789,000 Electric Generation/Services — 1.5%(1) NRG Energy, Inc., 7.25%, 2/1/2014 1,000,000 976,250 NRG Energy, Inc., 7.375%, 2/1/2016 1,000,000 963,750 1,940,000 Total Corporate Bonds (Cost $15,387,187) 14,601,500 Short-Term Investments — 1.5%(1) Shares Ireland — 1.0%(1) Fidelity Institutional Cash Fund PLC, 4.01% (6) (7) 1,259,913 $ 1,280,790 United States — 0.5%(1) First American Government Obligations Fund - Class Y, 2.86%(6) 586,152 586,152 Total Short-Term Investments (Cost $1,842,846) 1,866,942 Total Investments — 148.8%(1) (Cost $163,423,454) 187,359,058 Long-Term Debt Obligations — (31.8%)(1) (40,000,000 ) Interest Rate Swap Contracts — (3.3%)(1) $55,000,000 notional — Unrealized Depreciation (4,216,180 ) Forward Foreign Currency Contracts — (1.2%)(1) Canadian Dollar Currency Contracts— Unrealized Depreciation (1,529,772 ) Other Assets and Liabilities — (0.6%)(1) (703,500 ) Preferred Shares at Redemption Value — (11.9%)(1) (15,000,000 ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ 125,909,606 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Affiliated investment; the Company owns 5% or more of the outstanding voting securities of the issuer. (3) Security distributions are paid-in-kind. (4) All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts and forward foreign currency contracts. (5) Restricted securities have a total fair value of $12,661,500 which represents 10.1% of net assets. (6) Rate reported is the current yield as of February 29, 2008. (7) Value of shares denominated in Canadian dollars. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the principal amount, acquisition date(s), acquisition cost and percent of net assets which the securities comprise. Company Principal Amount Acquisition Date(s) Acquisition Cost Fair Value as Percent of Net Assets OPTI Canada Inc., 7.875%, 12/15/2014 $ 3,500,000 06/25/07 $3,500,000 2.7% OPTI Canada Inc., 8.25%, 12/15/2014 2,500,000 12/08/06-12/14/06 2,533,250 2.0 SemGroup, L.P., 8.75%, 11/15/2015 7,300,000 11/04/05-02/21/06 7,370,290 5.4 $13,403,540 10.1% Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940. The fair value of the affiliated security held by the Company as of February 29, 2008 amounted to $13,308,064, representing 10.6 percent of net assets applicable to common stockholders.A summary of affiliated transactions for the company which was an affiliate at February 29, 2008 or during the period from December 1, 2007 through February 29, 2008, is as follows: Share Balance 11/30/07 Gross Additions Gross Reductions Realized Gain (Loss) Dividend Income February 29, 2008 Share Balance Fair Value Spectra Energy Income Fund 1,329,050 $- $- $- $240,002 1,329,050 $13,308,064 As of February 29, 2008, the aggregate cost of securities for federal income tax purposes was $161,410,807.At February 29, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $28,751,656, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $2,803,405 and the net unrealized appreciation was $25,948,251.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: April 24, 2008 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
